Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/21/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-13 and 15-20 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 7/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite “the cutout is a cylindrical cutout”.  Claims 1 and 11 define “the cutout having an open end extending radially outward from the rotor axis”.  To be a cylindrical shape, there should not have a radially open end.  The claimed feature is vague and indefinite.  The cut either in Figs. 2, 4 is not a true cylindrical shape.  It has to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 7, 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt et al (US 20180163617 A1). 
As for claim 1, Merritt discloses a turbocharger comprising:
a rotor (310 which includes sleeve 450, Figs. 3-4) rotatably mounted within the turbocharger about a rotor axis (z, Figs. 2-5);
a balance ring (540 or 1240, Figs. 10, 13) provided at an axial end of the rotor (Figs. 5-6, 14) and having a base (552, Fig. 10; 1252, Fig. 12) and a flange (554, 1254) extending axially from the base past the axial end of the rotor; and
a cutout (545-1, 545-2, Fig. 10; 1249, Fig. 13) provided in the flange of the balance ring, the cutout having an open end extending radially outward from the rotor axis.


As for claim 3, Merritt discloses the turbocharger of claim 1, wherein a size of the cutout is based at least in part on a measure of imbalance of the rotor combined with the balance ring [0108, 0112, 0117, 0125, etc.].
As for claim 7, Merritt discloses the turbocharger of claim 1, wherein the cutout is a cylindrical cutout having a cutout axis that is parallel to the rotor axis (for purpose of examination, interpreted as that of applicant’s 214).
As for claim 9, Merritt discloses the turbocharger of claim 1, wherein the cutout is a concave cutout (see the Figs.).
.
As for claim 19, Merritt discloses a rotor (310 which includes sleeve 450, Figs. 3-4) for a turbocharger comprising:
a balance ring (540 or 1240, Figs. 10, 13) disposed on a first axial end of the rotor (Figs. 5-6, 14) and having a base (552, Fig. 10; 1252, Fig. 12) and a flange (554, 1254) extending axially from the base past the first axial end of the rotor; and
a cutout (545-1, 545-2, Fig. 10; 1249, Fig. 13) provided on an outer circumferential surface of the flange of the balance ring, the cutout having an open end extending radially outward from a rotor axis.

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Kataoka et al (US 9097606 B2, IDS).
As for claim 4, Merritt failed to disclose the turbocharger of claim 1 wherein the cutout is a cylindrical cutout having a cutout axis that is transverse to the rotor axis.  Kataoka teaches (Fig. 15b) a cylindrical cutout having a cutout axis that is transverse to 
As for claim 5, Merritt as modified discloses the rotor of claim 4, based on Kataoka, it is obvious wherein a diameter (for purpose of examination, interpreted as applicant refers partial circle/round) of the cylindrical cutout is based on a measure of imbalance of the rotor combined with the balance ring (Fig. 8) [0052, 0055].
As for claim 6, Merritt as modified discloses the turbocharger of claim 4, based on Kataoka and as shown (Fig. 10) and descried [0095-0096] by Merritt, it is obvious wherein a height measurement between the cutout axis and an axial plane of a top surface of the flange is based on a measure of imbalance of the rotor combined with the balance ring. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Merritt.  
As for claim 8, Merritt discloses the turbocharger of claim 7, and based on as shown (Fig. 10) and descried [0095-0096], it is obvious wherein a radial measurement between the cutout axis and the rotor axis is based on a measure of imbalance of the rotor combined with the balance ring.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13, 15 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In combination of “a cutout provided in the flange of the balance ring, the cutout having an open end extending radially outward from the rotor axis” and “an oil system to lubricate the shaft; wherein the first balance ring and the second balance ring are configured to be an oil flinger to direct redirect oil from migrating along the shaft toward the rotor tangentially outward by the balance ring towards the stator and away from the airgap”.  

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Roberts et al (US 20200149553 A1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JOHN K KIM/Primary Examiner, Art Unit 2834